DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-21 are currently pending. This office action is the first office action on the merits of the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 and 15 the claims recite a polymer that comprising “at least one hydrazone-containing compound” which renders the claim indefinite as it is not clear if this is an indication that the polymer contains within it structure a hydrozone containing moiety or if this is an indication that a polymer is mixed with a separate hydrozone containing compound. 
Concerning claims 2-3, 6, 8-10, 16, 19, 21 all recite “selected from the group consisting of” and then indicate “or” before the last of the list which renders the claim indefinite as it is not clear what comounds are and are not part of the list. 
Concerning claims 5 and 18 the claims recites a structure having groups Y, R1 and R2 but does not provide any indication of what these group are, which renders the claim indefinite as it is not clear what the boundaries of the hydrazone containing compound is. 
Concerning claims 8-9, 19, 21 the claims recite chemical structures and then indicate “derivatives thereof” which renders the claims indefinite as the indication of derivatives thereof make it unclear what the boundaries of the structure are. 
Concerning claims 4-5, 9, 11-12, 17-18, and 21 the claims recite “the hydrazone- containing compound” which renders the claim indefinite as there is not enough antecedent basis for the claimed limitation. Claims 1 and 15 from which the claims depend provides antecedent basis for “the at least one hydrazone-containing compound”. 
Concerning claim 19 the claim reteis “1. Or combinations thereof” which renders the claim indefinite as it is not clear what is being referred to as being in a combination. 
Claims 7, 13-14 and 20 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4, 10, 13-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichimura (JP H04-284445 A; all citations refer to the english language machine translation which is provided unless otherwise stated).
Concerning claim 1-2, 4 Ichimura teaches an acrylate polymer which includes a hydrozone containing compound having a structure of (pg 11 paragraph 3)

    PNG
    media_image1.png
    435
    511
    media_image1.png
    Greyscale

This polymer was then made into a polymer film and was then indicated to undergo photosomerization upon exposure to 365 nanometer ultraviolet light resulting in a change in orientation of the polymer after which the polymer is irradiated with visible light of 445 nm which results in returning to the original structure by photoisomerization (pg 12 paragraph 1). 
Ichimura does not specifically teach that this method results in a change of the glass transition temperature of the polymer. However this polymer has the same hydrozone group as is claimed and includes aromatic groups that when moved by photoisomerization would be expected to change the crystalline structure of the polymer because of the different orientation of the aromatic rings to one another and as such would be expected to alter the glass transition temperature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.I.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Seem MPEP 2112.02.I.
As such since Ichimura teaches a method of exposing a polymer having the indicated structure to light in order to provide a change in properties by photoisomerization, this method would also result in a change in the glass transition temperature of the polymer and as such teach the claimed method. 
Concerning claim 10 Ichimura teaches that the light used to provide photoisomerization  is sourced from a mercury lamp (pg 12 paragraph 1), which is a type of gas-discharge lamp. 
Concerning claims 13-14 Ichimura as is indicated above teaches that the hydrazine compound undergoes a photoisomerization upon exposure to 365 nanometer ultraviolet light resulting in a change in orientation of the polymer after which the polymer is irradiated with visible light of 445 nm which results in returning to the original structure by photoisomerization (pg 12 paragraph 1). 
Ichimura does not specifically teach that the application of light increases Tg resulting in a stiffening of the polymer or that the application of light decreases Tg resulting in a softening of the polymer.  It should be noted that increasing the glass transition temperature of the polymer will result in stiffening of a polymer and decreasing the glass transition temperature will result in softening of the polymer. 
However as is indicated above the Ichimura teaches a hydrozone containing polymer having aromatic group was then indicated to undergo photoisomerization upon exposure to 365 nanometer ultraviolet light resulting in a change in orientation of the polymer after which the polymer is irradiated with visible light of 445 nm which results in returning to the original structure by photoisomerization (pg 12 paragraph 1). Given the presence of aromatic units in the hydrozone containing compound this photoisomerization would be expected to result in an alteration of the glass transition temperature of the polymer. As the application of light is used for both causing and reversing the photoisomerization of the hydrozone compound, the application of light used in Ichimura would cause an increase in glass transition temperature for one of the transitions and a decrease in glass transition temperature for the other.  As such the method taught by Ichmura would teach the claimed methods. 
Concerning claims 15-17 Ichimura teaches an acrylate polymer which includes a hydrozone containing compound having a structure of (pg 11 paragraph 3)

    PNG
    media_image1.png
    435
    511
    media_image1.png
    Greyscale

This polymer was then made into a polymer film and was then indicated to undergo photosomerization upon exposure to 365 nanometer ultraviolet light resulting in a change in orientation of the polymer after which the polymer is irradiated with visible light of 4450 nm which results in returning to the original structure by photoisomerization ( pg 12 paragraph 1). 
Ichimura does not specifically teach that this polymer comprises a light adjustable glass transition temperature. However this polymer has the same hydrozone group as is claimed and includes aromatic groups that when moved by photoisomerization would be expected to change the crystalline structure of the polymer because of the different orientation of the aromatic rings to one another and as such would be expected to alter the glass transition temperature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.I.
As such since Ichimura teaches a polymer comprising the claimed hydrozone group and teaches that the polymer undergoes photoisomerization when exposed to light, the polymer of Ichimura would have the clamed light adjustable glass transition temperature. 

5.	Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichimura (JP H04-284445 A; all citations refer to the english language machine translation which is provided unless otherwise stated) as is evidenced by Shao (Shao, Baiho et al “Structure Property Analysis of the solution and Solid State properties of Bistabe Photochromic Hydrozones” Journal of the American Chemical Society; on the IDS filed on 09/10/2020).  
Concerning claims 11-12 Ichimura as is indicated above teaches that the hydrazine compound undergoes a photoisomerization upon exposure to 365 nanometer ultraviolet light resulting in a change in orientation of the polymer after which the polymer is irradiated with visible light of 445 nm which results in returning to the original structure by photoisomerization (pg 12 paragraph 1). 
Ichimura does not particularly teach that the photoisomerization is a result of transitioning from a Z state to an E state or from an E state to a Z state. 
Shao is drawn to photoisomerization of hydrazone compounds. Shao teaches that examples of the hydrzone compounds can be switched from the Z state to the E state by exposure to 442 nm light transferred from the E state to the Z state by exposure to 340 nm light (pg 8367 Figure 2).  This provides evidence that the photoisomerization which the polymer of Ichimura undergoes results is a switch between the E state and the Z state as similar wavelengths of light are used to make the transition of the hydrozone compound indicating that the same kind of transition used in Shao is present in Ichimura. 
As such since Ichimura teaches a method of exposure to light to obtain each of the photoisomerization states (light is used to cause photoisomerization and to reverse photoisomerization)  Ichimura would teach a method where the hydrozone containing compound transitions from an E state to a Z state upon photoisomerization and well as a method where the hydrozone containing compound transitions from a Z state to an E state, and thereby teaches the claimed methods. 
6.	Claim(s) 1-2, 4-6, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryabchun (Ryabchun, Alexander et al “Shape Persistent Actuators form Hydrazone Photoswitches” Journal of the American Chemical Society  2019, 141, 1196-1200).
Concerning claim 1-2, 4-6 Ryabchun teaches acrylate polymers which are formed by photopolymerization of compounds of H2 and H1 (pg 1198 column 1 paragraphs 1 and 2) which have structures of (pg 1197 Figure 1 A)

    PNG
    media_image2.png
    222
    827
    media_image2.png
    Greyscale
.
These monomers are indicated to undergo a transition of E to Z or Z to E form when exposed to light and the polymer formed from the polymerization of these monomer is also indicated to be affected by the first being exposed to light of 405 nm and then being affected by being exposed to light of 365 nm (pg 1198 column 1 paragraphs 1 and 2). 
Ryabchun does not specifically teach that this method results in a change of the glass transition temperature of the polymer. However this polymer has the same hydrozone group as is claimed and includes aromatic groups that when moved by photoisomerization would be expected to change the crystalline structure of the polymer because of the different orientation of the aromatic rings to one another and as such would be expected to alter the glass transition temperature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.I.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Seem MPEP 2112.02.I.
As such since Ryabchun teaches a method of exposing a polymer having the indicated structure to light in order to provide a change in properties by photoisomerization, this method would also result in a change in the glass transition temperature of the polymer and as such teach the claimed method. 
Concerning claim 10-11 Ryabchun teaches that the polymer undergoes photoisomerization is exposed to light of 405 nm resulting in a change from Z conformation to E conformation and then is exposed to light of 365 nm resulting in a change of E isomer to Z isomer (pg 1198 Column 1 paragraph 2).  As such Ryabchun would teach the claimed methods. 
Concerning claims 13-14 Ryabchun teaches that the polymer undergoes photoisomerization is exposed to light of 405 nm resulting in a change from Z conformation to E conformation and then is exposed to light of 365 nm resulting in a change of E isomer to Z isomer
Ryabchun does not specifically teach that the application of light increases Tg resulting in a stiffening of the polymer or that the application of light decreases Tg resulting in a softening of the polymer.  It should be noted that increasing the glass transition temperature of the polymer will result in stiffening of a polymer and decreasing the glass transition temperature will result in softening of the polymer. 
However as is indicated above the Ryabchun teaches a hydrozone containing polymer having aromatic group was then indicated to undergo photoisomerization upon exposure to 405 nanometer ultraviolet light resulting in a change in of the polymer after which the polymer is irradiated with visible light of 365 nm which results in an another change  by photoisomerization (pg 12 paragraph 1). Given the presence of aromatic units in the hydrozone containing compound this photoisomerization would be expected to result in an alteration of the glass transition temperature of the polymer. As the application of light is used for both causing and reversing the photoisomerization of the hydrozone compound, the application of light used in Ryabchun would cause an increase in glass transition temperature for one of the transitions and a decrease in glass transition temperature for the other.  As such the method taught by Ryabchun would teach the claimed methods. 
Concerning claim 15-19 Ryabchun teaches acrylate polymers which are formed by photopolymerization of compounds of H2 and H1 (pg 1198 column 1 paragraphs 1 and 2) which have structures of (pg 1197 Figure 1 A)

    PNG
    media_image2.png
    222
    827
    media_image2.png
    Greyscale
.
These monomers are indicated to undergo a transition of E to Z or Z to E form when exposed to light and the polymer formed from the polymerization of these monomer is also indicated to be affected by the first being exposed to light of 405 nm and then being affected by being exposed to light of 365 nm (pg 1198 column 1 paragraphs 1 and 2). 
Ryabchun does not specifically teach that this method results in a change of the glass transition temperature of the polymer. However this polymer has the same hydrozone group as is claimed and includes aromatic groups that when moved by photoisomerization would be expected to change the crystalline structure of the polymer because of the different orientation of the aromatic rings to one another and as such would be expected to alter the glass transition temperature of the polymer. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.I. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112.II.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.I.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Seem MPEP 2112.02.I.
As such since Ryabchun teaches a polymer comprising the claimed hydrozone group and teaches that the polymer undergoes photoisomerization when exposed to light, the polymer of Ryabchun would have the clamed light adjustable glass transition temperature. 
Allowable Subject Matter
7.	Claims 3, 7-9 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teaches or suggest that the polymer is one of the indicated polymers of claim 3, or the particularly claimed at least one hydrazone compound structures of claims 7-9 or 20-21.

Conclusion
8.	Claims 1-21 are rejected. Claims 3, 7-9 and 20-21 are rejected over 112 issues but would be allowable over the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763